DETAILED ACTION

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1, 5-8, 14-17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/129,440 in view of Berger et al, U.S. Patent No. 8,111,174 (hereinafter Berger). 
	Regarding claim 1, claim 1 of the copending Application discloses causing an apparatus to: 
obtain the audio data created by the vehicle while driving over a road surface, wherein the audio data comprises one or more audio amplitude features;
provide the audio data including the one or more audio amplitude features to a machine learning model; and
predict information of the vehicle that created the audio data


	Further regarding claim 1, claim 1 of the copending Application does not teach that the information is the class of the vehicle. All the same, Berger discloses that the information is the class of the vehicle (see Figure 7). Therefore, it would have been obvious to one of ordinary skill in the art to modify claim 1 of the copending Application wherein the information is the class of the vehicle as taught by Berger. This modification would have improved the system’s flexibility by allowing for use in connection with various types of commercial applications as suggested by Berger. 

	Claim 5 is anticipated by claim 6 of the copending Application.
	Claim 6 is anticipated by claim 7 of the copending Application.
	Claim 7 is anticipated by claim 8 of the copending Application.

	Regarding claim 8, claim 9 of the copending Application discloses causing a method comprising: 
obtaining the audio data created by the vehicle while driving over a road surface, wherein the audio data comprises one or more audio frequency features;
provide the audio data including the one or more audio frequency features to a machine learning model; and
predict information of the vehicle that created the audio data
utilizing the machine learning model. 



	Claim 14 is anticipated by claim 16 of the copending Application.

	Regarding claim 15, claim 20 of the copending Application discloses causing an apparatus to:
	provide a training dataset comprising a plurality of training examples, wherein a respective training example comprises audio data created by a vehicle of a known class while driving over a road surface, wherein the audio data comprises one or more audio features selected from one or more audio amplitude features and one or more audio frequency features, and wherein the respective training example also comprises the class of the vehicle that created the audio data; and
	train the machine learning model utilizing the training dataset.
 
	Further regarding claim 15, claim 20 of the copending Application does not teach that the machine learning model, as trained, is 

	Claim 16 is anticipated by claim 17 of the copending Application.
	Claim 17 is anticipated by claim 18 of the copending Application.

	Claim 19 is anticipated by claim 19 of the copending Application.
	Claim 20 is anticipated by claim 20 of the copending Application.

This is a provisional nonstatutory double patenting rejection.




Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Berger.
	Regarding claim 1, Berger discloses an apparatus configured to predict a class of a vehicle based at least in part on audio data, the apparatus comprising at least one processor and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
	obtain the audio data created by the vehicle while driving over a road surface, wherein the audio data comprises one or more audio amplitude features (see step 602 from Figure 6); 
	provide the audio data including the one or more audio amplitude features to a machine learning model (see step 626 from Figure 6); and
	predict the class of the vehicle that created the audio data utilizing the machine learning model (see step 630 from Figure 6).


	

	Regarding claim 8, Berger discloses a method for predicting a class of a vehicle based at least in part on audio data, the method comprising:
	obtaining the audio data created by the vehicle while driving over a road surface, wherein the audio data comprises one or more audio frequency features (see step 602 from Figure 6);
	providing the audio data including the one or more audio frequency features to a machine learning model (see step 626 from Figure 6); and
	predicting the class of the vehicle that created the audio data utilizing the machine learning model (see step 630 from Figure 6).

	Regarding claim 14, see Figure 6.

	Regarding claim 15, Berger discloses an apparatus configured to train a machine learning model to predict a class of an unknown vehicle driving over a road surface, the apparatus comprising at least one processor and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
	provide (see step 604 from Figure 6) a training dataset comprising a plurality of training examples, wherein a respective training example comprises audio data created by a vehicle of a known 
	train (see step 618 from Figure 6) the machine learning model utilizing the training dataset such that the machine learning model, as trained, is configured to predict (see step 630 from Figure 6) the class of the unknown vehicle driven over the road surface based at least in part upon the audio data created by the unknown vehicle. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Sanchez, U.S. Patent No. 10,354,534 (hereinafter Sanchez).
	Regarding claim 20, Berger does not teach that the respective training example further comprises a speed of the vehicle while driving over the road surface. All the same, Sanchez discloses that the respective training example further comprises a speed (from column 7, see speed) of the vehicle while driving over the road surface. . 

Allowable Subject Matter
7.	Claims 2-6, 9-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.




Olisa Anwah
Patent Examiner
February 9, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652